DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and arguments filed on 12/28/2020.
Claims 1-4, 6-11 and 13-20 are pending.
Claims 1, 9 and 15 are independent.


Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues   Examiner respectfully disagrees. Figure 2 discloses the slope and paragraphs 32-42.  One with ordinary skill in the art can manipulate the equation in determining the time constant to determine the slope of decay.  The induced voltage signal changes according to rotor flux because induced voltage is proportional to the rate of change over time of the flux. Paragraph 30 discloses, “The instantaneous voltage in the machine terminals is thus directly proportional to the magnitude of the rotor flux”; and a regression calculation is calculated based on paragraphs 30 as well.  Paragraph 30 discloses “when the rotor flux decays, the stator voltage decays according to the same exponential law. By measuring the terminal voltage of the machine at two different time instants, it would basically be possible to determine the rotor time constant”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US 2013/0234631) in view of Gao et al. (US 2009/0284211) in view of Heikkila (US 2011/0010116).

Re claim 1, Bateman teaches (Figures 1-2) a system, comprising:
a motor (3, para 38) comprising a rotor (5, para 39) and a stator (6, para 39);
one or more sensors (11) configured to measure a voltage signal of a winding of the stator (para 44); and
a processor (13) configured to execute computer-executable instructions which, when executed, cause the processor to:
receive, via the one or more sensors (11), the voltage signal, wherein the voltage signal comprises an induced voltage signal associated with the winding of the stator (para 55);
determine a time constant (time constant L/R) associated with the induced voltage signal based on a decay pattern (para 72) of the induced voltage signal (para 72);
but fails to explicitly teach determine a temperature of a rotor based at least in part on the time constant; and
adjust one or more operations of the motor based on the temperature;

Gao teaches (Figure 17) determine a temperature (.theta..sub.R,n) of a rotor based at least in part on the time constant (para 173; .tau..sub.R,n); and
adjust one or more operations of the motor based on the temperature (para 173);
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao to provide high performance control of the motor (see Gao, para 3).
Bateman in view of Gao fails to explicitly teach or suggest but fails to explicitly teach wherein the processor is configured to determine the time constant based on a regression calculation configured to determine a slope of the decay pattern of the induced voltage signal, wherein the decay pattern is associated with a switching off of an electrical supply configured to couple to the stator, and wherein the slope relates to the time constant.
However, Heikkila teaches (Figures 1-10) wherein the processor (processor; para 106) is configured to determine the time constant (.sigma.L.sub.s/(R.sub.s+R.sub.R)) based on a regression calculation configured to determine a slope of the decay pattern of the induced voltage signal (para 33-42), wherein the decay pattern (para 33-42) is associated with a switching off of an electrical supply configured to couple to the stator, and wherein the slope relates to the time constant (paras 33-42).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao further with that taught by Heikkila to provide a more efficient system (see Heikkila, para 9).

Re claim 2, Bateman in view of Gao in view of Heikkila teaches the system of claim 1, wherein the processor is configured to adjust the one or more operations of the motor by adjusting one or more properties of an electrical supply configured to couple to the stator (see Bateman; para 72).

Re claim 3, Bateman in view of Gao in view of Heikkila teaches the system of claim 1, wherein the processor is configured to determine an additional temperature of a component thermally coupled to the rotor based on the temperature and a thermal model (see Gao; para 173).

Re claim 6, Bateman in view of Gao in view of Heikkila teaches the system of claim 5, wherein the electrical supply is configured to switch off a plurality of times during an operation of the motor (see Bateman; para 72).

Re claim 7, Bateman in view of Gao in view of Heikkila teaches the system of claim 1, wherein the processor is configured to determine the time constant of the induced voltage signal comprises performing a signal-adjustment routine on the induced voltage signal (see Heikkila; para 33-42).

Re claim 9, Bateman teaches a system, comprising:
a controller (13) configured to:
receive, via a sensor (11), a voltage signal associated with one or more windings of a stator in the motor (para 44).
Bateman fails to explicitly teach determine a time constant associated with the induced voltage signal based on a decay pattern of the induced voltage signal (para 72);
determine a temperature of a winding of a rotor of the motor based at least in part on the time constant; and

wherein the controller is configured to determine the time constant based on a regression calculation configured to determine a slope of the decay pattern, wherein the decay pattern is associated with a switching off of an electrical supply configured to couple to the stator, and wherein the slope of the decay pattern correlates to the temperature of the winding based on the time constant.
Gao teaches (Figure 17) determine a time constant (.tau.sub.R,n) associated with the induced voltage signal based on a decay pattern of the induced voltage signal (para 173);
determine a temperature of a winding of a rotor of the motor based at least in part on the time constant (para 173; .tau..sub.R,n); and
adjust one or more operations of the motor, or conditions under which the motor is operating, based on the temperature (para 173);
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao to provide high performance control of the motor (see Gao, para 3).
but fails to explicitly teach wherein the controller is configured to determine the time constant based on a regression calculation configured to determine a slope of the decay pattern, wherein the decay pattern is associated with a switching off of an electrical supply configured to couple to the stator, and wherein the slope of the decay pattern correlates to the temperature of the winding based on the time constant.
Heikkila teaches (Figures 1-10) wherein the controller (processor; para 106) is configured to determine the time constant (.sigma.L.sub.s/(R.sub.s+R.sub.R)) based on a regression calculation configured to determine a slope of the decay pattern (para 33-42), wherein the decay pattern is associated with a switching off of an electrical supply configured to couple to the stator (para 33-42), and wherein the (para 33-42).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao further with that taught by Heikkila to provide a more efficient system (see Heikkila, para 9).

Re claim 13, Bateman in view of Gao in view of Heikkila teaches the system of claim 9, wherein the controller is configured to determine an additional temperature of a component thermally coupled to the rotor based on the temperature and a thermal model (see Gao; para 173).

Re claim 14, Bateman in view of Gao in view of Heikkila teaches the system of claim 9, wherein the controller is configured to adjust the one or more operations of the motor by adjusting an operation of an electrical supply configured to couple to the stator (see Bateman; para 72).

Re claim 15, Bateman teaches a method, comprising:
receiving, via a processor (13), a voltage signal from one or more sensors, wherein the voltage signal (11) comprises a voltage decay of an induced voltage signal associated with a first winding of a stator of a motor (para 44), and wherein the voltage decay is associated with a time period that corresponds to when an electrical supply removes a power supply to the stator (para 72);
but fails to explicitly teach determining, via the processor, a time constant associated with the voltage decay; determining, via the processor, a temperature of a second winding of a rotor of the motor based at least in part on the time constant; adjusting, via the processor, one or more operations of the motor based on the temperature.
(Figure 17) determining, via the processor, a temperature of a second winding of a rotor of the motor based at least in part on the time constant (para 173; .tau..sub.R,n); adjusting, via the processor, one or more operations of the motor based on the temperature (para 173).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao to provide high performance control of the motor (see Gao, para 3).
Bateman in view of Gao fails to explicitly teach determining, via the processor, a time constant associated with the voltage decay.
Heikkila teaches (Figures 1-10) determining, via the processor (processor; para 106), a time constant (.sigma.L.sub.s/(R.sub.s+R.sub.R)) associated with the voltage decay, wherein the time constant is based on a regression calculation configured to determine a slope of the voltage decay (para 33-42);
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao further with that taught by Heikkila to provide a more efficient system (see Heikkila, para 9).

Re claim 16, Bateman in view of Gao in view of Heikkila teaches the method of claim 15, comprising:
generating, via the processor, a visualization comprising the temperature (see Gao; para 173); and presenting the visualization via a display (see Bateman; para 40).

Re claim 18, Bateman in view of Gao in view of Heikkila teaches the method of claim 17, comprises receiving, via the processor, from memory, from input to input/output ports, or from any combination thereof, data indicative of the temperature coefficient of resistivity (see Gao; para 173), the additional temperature of the second winding, and the additional time constant (see Heikkila; para 33-42).

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US 2013/0234631) in view of Gao et al. (US 2009/0284211) in view of Heikkila (US 2011/0010116) as applied to claim 1 above, and further in view of Hofmann et al. (US 2001/0029434).

Re claim 4, Bateman in view of Gao in view of Heikkila teaches the system of claim 1, but fails to explicitly teach wherein the processor is configured to determine the temperature according to:
                
                    
                        
                            T
                        
                        
                            t
                        
                    
                    =
                    
                        
                            T
                        
                        
                            o
                        
                    
                    +
                    
                        
                            1
                        
                        
                            α
                        
                    
                    (
                    
                        
                            
                                
                                    τ
                                
                                
                                    r
                                    o
                                
                            
                        
                        
                            
                                
                                    τ
                                
                                
                                    r
                                    t
                                
                            
                        
                    
                    -
                    1
                    )
                
            
wherein                         
                            
                                
                                    T
                                
                                
                                    t
                                
                            
                        
                     is the temperature,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                     is an additional temperature of the rotor, a is a temperature coefficient of resistivity of a winding of the rotor,                        
                             
                            
                                
                                    τ
                                
                                
                                    r
                                    o
                                
                            
                        
                    is an additional time constant at the additional temperaure of the rotor, and                         
                            
                                
                                    τ
                                
                                
                                    r
                                    t
                                
                            
                        
                     is the time constant.
Hofmann teaches (Figures 1-2) wherein                         
                            
                                
                                    T
                                
                                
                                    t
                                
                            
                        
                     is the temperature (T, para 55),                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                     is an additional temperature of the rotor (para 61; T.sub.R), a is a temperature coefficient of resistivity of a winding of the rotor (R.sub.0, para 58),                        
                             
                            
                                
                                    τ
                                
                                
                                    r
                                    o
                                
                            
                        
                    is an additional time constant at the additional temperaure of the rotor (para 59), and                         
                            
                                
                                    τ
                                
                                
                                    r
                                    t
                                
                            
                        
                     is the time constant (T.sub.1, T.sub. 2, para 62) (para 56 discloses that the combination of each variables and constant are used to calculate the temperature T of the winding 76. The relation of all these elements make obvious to manipulate mathematically to reach the intended calculation of temperature of the winding).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao with that taught by Heikkila further with that taught by Hofmann to provide a more reliable motor (see Hofmann, para 8).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US 2013/0234631) in view of Gao et al. (US 2009/0284211) in view of Heikkila (US 2011/0010116) as applied to claim 7 above, and further in view of Dowling et al. (US 6,236,947).

Re claim 8, Bateman in view of Gao in view of Heikkila teaches the system of claim 7, but fails to explicitly teach wherein the signal-adjustment routine comprises: applying a noise reduction filter to the induced voltage signal; applying a Hilbert transform to the induced voltage signal;
correcting a contribution from remanence of a core of the rotor to the induced voltage signal;
performing a log transform on the induced voltage signal; or any combination thereof.
Dowling teaches (Figures ) wherein the signal-adjustment routine comprises: applying a noise reduction filter to the induced voltage signal (col 18 lines 11-20); applying a Hilbert transform to the induced voltage signal (col 26 line 60 – col 27 line 24);
correcting a contribution from remanence of a core of the rotor to the induced voltage signal (col 25 lines 19-28);
performing a log transform on the induced voltage signal; or any combination thereof (col 15 line 56 – col 16 line 9).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao with that taught by Heikkila further with that taught by Dowling to provide improved efficiency (see Dowling, col 2 lines 60-64).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US 2013/0234631) in view of Gao et al. (US 2009/0284211) in view of Heikkila (US 2011/0010116)as applied to claim 9 above, and further in view of Verhoeven et al. (US 2008/0185934).

Re claim 10, Bateman in view of Gao in view of Heikkila teaches the system of claim 9, but fails to explicitly teach wherein the rotor is configured as: a squirrel cage rotor;

a rotor comprising one or more windings configured to be short circuited.
Verhoeven teaches (Figure 1) wherein the rotor is configured as: a squirrel cage rotor (para 32);
a rotor comprising one or more windings (para 32; discloses the rotor contains windings); or
a rotor comprising one or more windings configured to be short circuited (para 32-33; discloses that the windings can be short circuited).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao with that taught by Heikkila further with that taught by Verhoeven to allow safe position at how rotation speeds (see Verhoeven, para 8).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US 2013/0234631) in view of Gao et al. (US 2009/0284211) in view of Heikkila (US 2011/0010116) as applied to claim 9 above, and further in view of Dowling et al. (US 6,236,947).

Re claim 11, Bateman in view of Gao in view of Heikkila teaches the system of claim 9, but fails to explicitly teach wherein the controller is configured to filter the induced voltage signal to reduce noise in the induced voltage signal before determining the time constant.
Dowling teaches wherein the controller is configured to filter the induced voltage signal to reduce noise in the induced voltage signal before determining the time constant (col 18 lines 11-20). 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Carson with that taught by Heikkila further with that taught by Dowling to provide improved efficiency (see Dowling, col 2 lines 60-64).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US 2013/0234631) in view of Gao et al. (US 2009/0284211) in view of Heikkila (US 2011/0010116) as applied to claim 15 above, and further in view of Hofmann et al. (US 2001/0029434).

Re claim 17, Bateman in view of Gao in view of Heikkila teaches the method of claim 15, but fails to explicitly teach wherein the temperature of the second winding is determine according to:
                
                    
                        
                            T
                        
                        
                            t
                        
                    
                    =
                    
                        
                            T
                        
                        
                            o
                        
                    
                    +
                    
                        
                            1
                        
                        
                            α
                        
                    
                    (
                    
                        
                            
                                
                                    τ
                                
                                
                                    r
                                    o
                                
                            
                        
                        
                            
                                
                                    τ
                                
                                
                                    r
                                    t
                                
                            
                        
                    
                    -
                    1
                    )
                
            
wherein                         
                            
                                
                                    T
                                
                                
                                    t
                                
                            
                        
                     is the temperature,                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                     is an additional temperature of the rotor, a is a temperature coefficient of resistivity of a winding of the rotor,                        
                             
                            
                                
                                    τ
                                
                                
                                    r
                                    o
                                
                            
                        
                    is an additional time constant at the additional temperaure of the rotor, and                         
                            
                                
                                    τ
                                
                                
                                    r
                                    t
                                
                            
                        
                     is the time constant.
Hofmann teaches (Figures 1-2) wherein                         
                            
                                
                                    T
                                
                                
                                    t
                                
                            
                        
                     is the temperature (T, para 55),                         
                            
                                
                                    T
                                
                                
                                    o
                                
                            
                        
                     is an additional temperature of the rotor (para 61; T.sub.R), a is a temperature coefficient of resistivity of a winding of the rotor (R.sub.0, para 58),                        
                             
                            
                                
                                    τ
                                
                                
                                    r
                                    o
                                
                            
                        
                    is an additional time constant at the additional temperaure of the rotor (para 59), and                         
                            
                                
                                    τ
                                
                                
                                    r
                                    t
                                
                            
                        
                     is the time constant (T.sub.1, T.sub. 2, para 62) (para 56 discloses that the combination of each variables and constant are used to calculate the temperature T of the winding 76. The relation of all these elements make obvious to manipulate mathematically to reach the intended calculation of temperature of the winding).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao with that taught by Heikkila with that taught by Hofmann to provide a more reliable motor (see Hofmann, para 8).

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US 2013/0234631) in view of Gao et al. (US 2009/0284211) in view of Heikkila (US 2011/0010116) as applied to claim 19 above, and further in view of Dowling et al. (US 6,236,947).

Re claim 19, Bateman in view of Gao in view of Heikkila teaches the method of claim 15, but fails to explicitly teach wherein determining the time constant comprises: performing, via the processor, a noise reduction filter to create a filtered induced
voltage signal based on the induced voltage signal;
performing, via the processor, a Hilbert transform, to create a Hilbert transformed induced voltage signal magnitude based on the filtered induced voltage signal;
determining, via the processor, a contribution from remanence of a core of the rotor based on the Hilbert transformed induced voltage signal magnitude;
subtracting, via the processor, from the Hilbert transformed induced voltage signal magnitude the contribution from remanence to create an unbiased Hilbert transformed induced voltage signal magnitude; and
performing, via the processor, a log transform on the unbiased Hilbert transformed induced voltage signal magnitude to create a log transform of the induced voltage signal.
Dowling teaches wherein determining the time constant comprises: performing, via the processor, a noise reduction filter to create a filtered induced voltage signal based on the induced voltage signal (col 18 lines 11-20);
performing, via the processor, a Hilbert transform, to create a Hilbert transformed induced voltage signal magnitude based on the filtered induced voltage signal (col 26 line 60 – col 27 line 24);
determining, via the processor, a contribution from remanence of a core of the rotor based on the Hilbert transformed induced voltage signal magnitude (col 25 lines 19-28);
(col 25 lines 19-28); and
performing, via the processor, a log transform on the unbiased Hilbert transformed induced voltage signal magnitude to create a log transform of the induced voltage signal (col 15 line 56 – col 16 line 9).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Bateman with that taught by Gao further with that taught by Heikkila further with that taught by Dowling to provide improved efficiency (see Dowling, col 2 lines 60-64).

Re claim 20, Bateman in view of Gao in view of Heikkila in view of Dowling teaches the method of claim 19, wherein the regression calculation is associated with the log transform (see Dowling; col 15 line 56 – col 16 line 9).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846